Examiner’s Comment
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/23/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
A. compression unit first recited in claim 1
B. decompression unit first recited in claim 2
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A. compression unit (first recited in claim 1): See Figures 2A-2B reference 200 and Figure 4; paragraph [0067] “The compression unit 200 is implemented by the load/store unit 105C” in Fig. 1; paragraph [0086-0092] “FIG. 4 is a flow diagram showing a routine 400 that illustrates aspects of the operation of the DNN module 105 for compressing chunks of uncompressed activation data 202, according to one embodiment disclosed herein. It should be appreciated that the logical operations described herein with regard to FIG. 4, and the other FIGS., can be implemented (1) as a sequence of computer implemented acts or program modules running on a computing device and/or (2) as interconnected machine logic circuits or circuit modules within a computing device”. 
B. decompression unit (first recited in claim 2): See Figures 5A-5B reference 500 and Figure 7; paragraphs [0086, 0093, 00105-00111] “It should be appreciated that the logical operations described herein with regard to FIG. 4, and the other FIGS., can be implemented (1) as a sequence of computer implemented acts or program modules running on a computing device and/or (2) as interconnected machine logic circuits or circuit modules within a computing device”.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Response to Arguments
Applicant's arguments filed 06/21/2022, see remarks page 15 with respect to the priority claim of the application have been fully considered but they are not persuasive.
In response to applicant’s argument that “the provisional application contains support for the disclosed subject matter at least at page 63”. Examiner respectfully disagrees. Examiner does not find support for the claimed subject matter in the provisional application 62486432. For example, page 63 and other pages/sections of the provisional application do not contain support for the specific steps for generating a compressed output chunk including support for a compression unit that “generates a mask portion of a compressed output chunk, the mask portion comprising a number of bits equivalent to the fixed number of bytes in the uncompressed chunk of data, each bit in the mask portion corresponding to a byte in the uncompressed chunk of data, and wherein each bit in the mask portion is set to a logical zero where a corresponding byte in the uncompressed chunk of data is zero and is set to a logical one where a corresponding byte in the uncompressed chunk of data is non-zero; generates a data portion of the compressed output chunk by determining a number of non-zero bytes in the uncompressed chunk of data, determining, based on the number of non-zero bytes in the uncompressed chunk of data, a number of bits in the data portion of the compressed output chunk available to store truncated non-zero bytes of the uncompressed chunk of data, truncating the non-zero bytes in the uncompressed chunk of data to the determined number of bits if the number of non-zero bytes in the uncompressed chunk of data is greater than a number of bytes in the data portion of the compressed output chunk” as recited in independent claims 1, and 15, and in dependent claim 9. Furthermore, page 63 and other pages/sections of the provisional application do not contain support for the specific steps for decompressing a compressed chunk of data including a decompression unit that “determines a number of non-zero bytes in a decompressed chunk of data based upon bits in the mask portion; determines, based at least in part on the number of non-zero bytes, a number of bits used to store truncated non-zero bytes in the data portion of the compressed chunk of data; for each bit position in the mask portion of the compressed chunk of data that is a logical zero, inserts a zero byte into a corresponding position of the decompressed chunk of data; and for each position in the mask portion of the compressed chunk of data that is a logical one, inserts a truncated non-zero byte from the corresponding position in the data portion of the compressed chunk of data into a corresponding position in the decompressed chunk of data and a number of zero bits equivalent to a number of bits truncated during compression of the compressed chunk of data” as recited by independent claim 8. Additionally, dependent claims 2-7, 9-14, and 16-20 includes all the limitations of independent claims 1, 8, and 15 respectively and are not supported by the provisional application by reason of dependence.
Applicant's arguments filed 06/21/2022, see remarks page 16-17 with respect to the 35 U.S.C. 112(f) claim interpretation of the “compression unit” and the “decompression unit” have been fully considered but they are not persuasive.
In response to applicant’s arguments with respect to the 35 U.S.C. 112(f) claim interpretation of the “compression unit” and the “decompression unit”, applicant argues that the claims “do not utilize generic placeholders coupled with functional language without reciting specific structure to perform the recited function, and do not utilize a generic placeholder that is not preceded by a structural modifier”.
Examiner respectfully disagrees. The claims as written uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. For example, claim 1 recites a generic placeholder, i.e. unit, coupled with several functional language such receives an uncompressed chunk of data, generates a mask portion of a compressed output chunk, generates a data portion of the compressed output chunk, and outputs the compressed output chunk, and the term “unit” is not preceded by a structural modifier.
Allowable Subject Matter
Claims 1-20 allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The reasons for allowance are the same reasons provided for the indication of allowable subject matter in the non-final office action submitted on 02/25/2022.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Carlo Waje whose telephone number is (571)272-5767. The examiner can normally be reached 9:00-6:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on (571) 270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.W./
Carlo WajeExaminer, Art Unit 2182                                                                                                                                                                                                        (571)272-5767


/MICHAEL D. YAARY/Primary Examiner, Art Unit 2182